Order entered October 27, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00631-CR

                  BABLOO JOHN WILLIAMS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court No. 9
                           Dallas County, Texas
                  Trial Court Cause No. MB17-63534-K

                                    ORDER

      Before the Court is the State’s October 23, 2020 first motion to extend the

time to file its brief. We GRANT the motion and ORDER the State to file its

brief on or before November 23, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE